                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



JOSEPH LEWIS, JR., ET AL.                                                       CIVIL DOCKET

VERSUS                                                                          15-318-SDD-RLB

BURL CAIN, ET AL.



                                               RULING

        This matter is before the Court on Plaintiffs’ Emergency Motion to Re-open

Discovery Regarding COVID-19, 1 Motion for Expedited Consideration on Emergency

Motion for Discovery, 2 and Plaintiff's Emergency Motion to Restrain Defendants from

Transferring COVID-19 Carriers to Louisiana State Penitentiary, 3 to which Defendants

filed an Opposition. 4 Plaintiffs’ Motion for Expedited Consideration on Emergency Motion

for Discovery 5 is granted; however, Plaintiff’s substantive motions shall be denied.

I.      BACKGROUND

        This suit was originally brought by several inmates incarcerated at the Louisiana

State Penitentiary (“LSP”). The LSP at Angola (sometimes referred to as “Angola”) is a

maximum-security men’s prison in Angola, Louisiana that housed between 6200-6400

men throughout the discovery period. 6 In part, Plaintiffs claim that the medical care


1 Rec. Doc. No. 580.
2 Rec. Doc. No. 581.
3 Rec. Doc. No. 582.
4 Rec. Doc. No. 585.
5 Rec. Doc. No. 581.
6 Undisputed Facts (“UF”) ¶ 1, First Amended Joint Pretrial Order (“JPTO”), Rec. Doc. 242-2; PX

6 at 0017; DX 14 at 02876.
Document Number: 59799
                                                                                             Page 1 of 6
provided at LSP violates the Eighth Amendment prohibition of cruel and unusual

punishment.        Following a class certification hearing, the Court certified a class consisting

of “all inmates who [are] now, or will be in the future, incarcerated at LSP.” 7

        This matter came before the Court for an eleven-day non-jury trial on the merits

beginning October 9, 2018. 8 The Court allowed the Parties to submit post-trial briefs, and

on February 5, 2020, the undersigned conducted a site visit to LSP to observe various

medical facilities and dormitories. 9 On February 21, 2020, the Court issued an Order

advising the Parties that it is prepared to find that the medical care at LSP is

unconstitutional in some respects and is prepared to order injunctive relief addressing

conditions which the Court finds unconstitutional. The Court also encouraged the Parties

to attempt to reach an amicable resolution on some or all claims. 10

II.     PENDING MOTIONS

        Plaintiffs now seek to “reopen discovery in this matter given the imminent and

dangerous threat that the coronavirus (“COVID-19”) poses to Plaintiffs and Class

members.” 11 Citing the large population of LSP inmates suffering from serious health

conditions, and the constitutionally deficient medical care provided by LSP in some

respects, Plaintiffs maintain that emergency discovery is necessary because:

        The question therefore is not if or even when COVID-19 will strike Angola.
        Rather, the crucial question that must be addressed immediately is: Is
        Angola taking proper measures to deal with this imminent and deadly virus
        and, if not, how many Class members will get sick, suffer serious
        complications, and die from COVID-19? 12

7 Rec. Doc. 394, p. 30.
8 Rec. Doc. No. 520.
9 Rec. Doc. No. 576.
10 Rec. Doc. No. 578.
11 Rec. Doc. No. 580-1, p. 1.
12 Id. at p. 3 (emphasis in original).

Document Number: 59799
                                                                                       Page 2 of 6
           Plaintiffs contend discovery is necessary because counsel has inquired about the

health of Plaintiffs and LSP’s plan to combat the COVID-19 pandemic, yet Plaintiffs find

Defendants to be largely unresponsive. While Defendants provided Plaintiffs with a

Continuity of Operations Plan and a Pandemic Flu Plan on March 25, 2020, Plaintiffs

complain that neither document specifically references COVID-19. Further, Plaintiffs

argue that Defendants’ e-mail provided a “bullet point summary” of some precautionary

measures allegedly being implemented at LSP, such as restricting movement,

modifications to pill call procedures, the provision of testing for symptomatic staff and

patients, screening of staff, and provision of free soap, but Defendants have explicitly

refused to meet and confer with Plaintiffs. 13 Finding that the DOC’s COVID-19 guidance

failed to address a number of critical issues, Plaintiffs again requested to meet with

Defendants, which they refused and prompted Plaintiffs’ motions.

           Plaintiffs have also moved the Court to enter a temporary restraining order (“TRO”)

enjoining the Defendants from enacting a plan to transfer to LSP inmates who are COVID-

19 carriers from state and local facilities across Louisiana.             Plaintiffs claim that

Defendants

           are about to embark on a course of action that will likely result in the death
           of dozens if not hundreds of Class members. According to multiple press
           reports, Defendants intend to transfer persons with COVID-19 from prisons
           and jails throughout Louisiana to the Louisiana State Penitentiary at Angola
           (“LSP”). But LSP has “no place to treat an ill person with COVID-19 except
           in a general housing unit or on the infirmary, both of which would expose
           other patients to infection.” And even if Defendants could somehow isolate
           the transferred inmates while treating their condition, LSP’s inappropriate
           policy on staff who may have contracted COVID-19 makes it likely that staff
           would transmit the virus to other staff and to the general population of LSP.

13   Id. at pp. 3-4.
Document Number: 59799
                                                                                      Page 3 of 6
        In such settings, transmission to large numbers of Class members is
        inevitable. 14

Plaintiffs further claim that the evidence presented the 2018 bench trial in this case

established that LSP “has a uniquely high number of inmates who are elderly, immuno-

compromised, or disabled, or have cardiac, pulmonary, or cardiovascular conditions—

individuals who are at particularly high risk for severe or even fatal consequences if they

contract COVID-19.”15 Plaintiffs argue that, if Defendants “intentionally bring carriers of

COVID-19 to LSP and treat them in the infirmary—the only place at LSP where even

moderate cases of COVID-19 could conceivably be treated—'the infection is likely to

spread throughout this unit of compromised patients,’ just like ‘nursing homes where

COVID is known to have caused significant death.’” 16 Plaintiffs claim that Defendants

“will be intentionally and willfully exposing the most vulnerable people in the entire DOC

system to an unconscionably high risk of death or serious harm.” 17 Thus, Plaintiffs

request the Court enter a TRO preventing Defendants from “knowingly transferring

patients with COVID-19 to LSP” until a preliminary injunction hearing may be held. 18

        Defendants oppose Plaintiffs’ motion for a TRO, arguing that the Louisiana

Department of Corrections (“DOC”) and LSP have taken steps to protect both offenders

and staff from the COVID-19 pandemic. Defendants submit details regarding the efforts

it has taken in this regard:

        In response to the COVID-19 pandemic, DOC has a developed a plan to
        protect the health and safety of all offenders within the DOC system. As part
        of its infection control program, DOC’s Influenza and Pandemic Viral

14 Rec. Doc. No. 582-1, p. 1 (footnotes omitted).
15 Id. at pp. 1-2.
16 Id. at p. 2 (quoting Supplemental Declaration of Dr. Michael Puisis, ¶ 10).
17 Id.
18 Id. at p. 3.

Document Number: 59799
                                                                                  Page 4 of 6
           Outbreaks regulation provides a formal policy and procedure concerning
           the planning, preparation, and management of a pandemic viral disease or
           an influenza outbreak. DOC recognized that a pandemic or an influenza
           outbreak may not follow an expected course and may present new
           challenges. DOC activated this regulation to the highest level, and DOC
           facility plans have been customized specifically to address COVID-19.

           Pursuant to the DOC regulation, each state prison has implemented a
           thorough and detailed Continuity of Operations Plan (“COOP”), which have
           been reviewed by DOC Headquarters Medical/Operations. DOC is
           coordinating with the Governor’s office and other state agencies to stay up
           to date on all COVID-19 related issues, developments, and discussions.
           Secretary LeBlanc has engaged in daily phone calls with the Unified
           Command Group headed by the Governor. He along with all other Cabinet
           Secretaries, participate in these phone calls. DOC is actively involved in the
           statewide management and response through the Governor’s Office of
           Homeland Security and Emergency Preparedness. Moreover, DOC
           leadership has conference calls every Monday, Wednesday, and Friday
           with all Wardens, Louisiana State Police, and the Louisiana Sheriffs
           Association. These phone calls discuss updates from each institution,
           medical reports and updates, institutional reports, and strategy for
           continued management related to COVID-19. 19

           Defendants maintain that they have been proactive in the fight against the COVID-

19 pandemic and the DOC is following the guidelines of the United States Centers for

Disease Control and Prevention (“CDC”). The DOC has obtained from the Louisiana

Department of Health (“LDH”) COVID-19 test sample collection kits, which have been

issued to all prison facilities, and Defendants described the plan for testing criteria.

Defendants explain that:

           Personal Protective Equipment (“PPE”) has been distributed to staff and
           offenders, as needed. DOC has issued COVID-19-specific guidelines and
           trained all state prisons regarding screening, isolation, quarantine, housing,
           proper use of PPE, and precautionary measures. These guidelines are
           revised and updated as the CDC issues new information. Each DOC facility
           has quarantine and isolation capabilities, which are used as needed. DOC
           has implemented daily tracking of all inmate influenza and COVID-19



19   Id. at pp. 2-3 (footnotes omitted).
Document Number: 59799
                                                                                      Page 5 of 6
        testing at each facility and delivers the COVID-19 test samples to LDH for
        laboratory testing. 20

Defendants go on to describe the specific ways LSP is implementing the guidelines and

safety measures at Angola.

III.    ANALYSIS

        The Court need not reach the merits of the requirements for a TRO because the

Court finds that Plaintiffs’ requests are improper given the procedural posture of this case.

This request for emergency relief is not justiciable within the present matter. The

discovery and relief Plaintiffs seek is beyond the scope of the claims asserted and tried

before the Court. Moreover, Plaintiffs cite no authority for the proposition that they can

join what the Court views as an independent claim to a case that has been tried and is

presently under submission. Furthermore, the Court finds that Plaintiffs’ motion is based

primarily on speculation and conjecture, citing to news reports and what the DOC “might”

do with respect to transferring inmates.

        Accordingly, Plaintiffs’ Motion for Expedited Consideration on Emergency Motion

for Discovery21 is GRANTED.           Plaintiffs’ Emergency Motion to Re-open Discovery

Regarding COVID-19 22 and Plaintiff's Emergency Motion to Restrain Defendants from

Transferring COVID-19 Carriers to Louisiana State Penitentiary23 are DENIED.

        Signed in Baton Rouge, Louisiana on April 2, 2020.




                                             S
                                        CHIEF JUDGE SHELLY D. DICK
20 Id. at p. 5 (footnotes omitted).     UNITED STATES DISTRICT COURT
21 Rec. Doc. No. 581.                   MIDDLE DISTRICT OF LOUISIANA
22 Rec. Doc. No. 580.
23 Rec. Doc. No. 582.

Document Number: 59799
                                                                                   Page 6 of 6
